DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. The Amendment filed on May 05, 2021 has been entered. Claims 1, 2, 8, 9, 15, 16, and 21 have been amended.  Claim 4 was previously cancelled.  No other claims have been added, cancelled, or withdrawn.  Thus, claims 1–3 and 5–21 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.  Claims 1–3 and 5–21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–3 and 5–21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that 
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–3, 5–7, and 21), a machine (claims 8–14), and a manufacture (claims 15–20), where the machine and manufacture are substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of receiving payment data from a merchant and using a distributed ledger to conduct a financial transaction by: 
creating, . . .,  an account holder account smart contract associated with an account holder account of an account holder in response to receiving a request to register a micro-payment account for the account, . . ., the account holder account smart contract being executed to cause a plurality of micro-payment transaction debits associated with a payment address, . . ., registered, . . .,  to be recorded on a distributed ledger upon a consensus, . . ., associated with the distributed ledger:
writing, . . . , the account holder account smart contract to the distributed ledger in association with the account holder account;
receiving, by the at least one, . . ., a micro-payment request including the payment address associated with the merchant, . . ., the micro-payment request being generated via a content script, . . ., associated with the merchant, . . ., and rendered by a client, . . ., associated with the account holder;
in response to obtaining the micro-payment request and upon receiving approval from the account holder, causing, . . ., an account holder account smart contract and a directory smart contract to be executed, the directory smart contract being executed to validate merchant login credentials included in the micro-payment request;
writing, . . ., the plurality of micro-payment transaction debits to the distributed ledger, . . ., a particular micro-payment transaction debit associated with the micro-payment request being one of the plurality of micro-payment transaction debits;
generating, . . ., a transaction clearance event based at least in part on a number of the plurality of micro-payment transaction debits meeting or exceeding a predefined threshold; 
in response to the generation of the transaction clearance event, aggregating, by the at least one, . . ., the plurality of micro-payment transaction debits into a consolidated debit balance based at least in part on an association between the plurality of micro-payment transaction debits and the account holder account to create a batch transaction of the plurality of micro-payment transaction debits thereby reducing a transaction cost associated with the plurality of micro-payment transaction debits; and
writing, . . ., a micro-payment transaction clearance credit associated with the consolidated debit balance to the distributed ledger.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., receiving payment data from a merchant and using a distributed ledger to conduct a financial transaction).
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “system” “node,” “user interface,” and “computing device” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of  are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also paragraphs [0003] and [0026] of the specification). 
Dependent claims 2–3, 5–7, 9–14, and 16–21 have been considered and they do not integrate the abstract idea into a practical application. The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
Applicant’s arguments filed on May 05, 2021 have been fully considered. 
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the amended claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Applicant is directed to the above full Alice/Mayo analysis in view of the amended claims, including consideration of the USPTO Guidance as applied to those claims. The abstract idea has been restated herein in the 35 U.S.C. §101 rejection analysis in light Applicant’s amendments to the limitations of the claims. 
First, Applicant argues that “[a]pplicant has claimed various solutions for improving the transaction network and reducing transaction costs associated with micro-payment transactions” and that “the various claimed solutions further offer increased security associated with the transaction network.” (See Applicant’s Arguments, p. 19). 
Next, the Applicant argues that “the Office Action is ignoring the technical substance of the claims.” (See Applicant’s Arguments, p. 20). However, the Office Action addresses the technical features of the invention, namely, "distributed ledger," the "account holder account smart contract", and the "directory smart contract." These features are not being improved. Instead, the functions of the invention are merely being applied on these technical features such as a distributed ledger and various smart contracts. There is no technological improvement being made to any of these technical features.
Finally, the Applicant argues that the current invention is analogous to Example 35 of Subject Matter Eligibility Examples and its claim 3. (See Applicant’s Arguments, p. 22). However, claim 3 of Example 35 was found to be a security improvement to the way a user verifies itself using an ATM. The present invention does not have such an improvement to security. “Handling a micro-payment request for a micropayment transaction” by consolidating various micro-payment transaction debits and recording these transactions on a distributed ledger is not a technological improvement. The same applies to claim 1 of Example 42. That example utilized a standardized format to help any user share information without having to convert it into a particular format. There is nothing in the present invention that results in such a standardization. 
 Therefore, the rejection of these claims under 35 U.S.C. §101 is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/Amit Patel/
Examiner
Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696